     Case 3:20-cv-00079-BAS-RBM Document 24 Filed 12/11/20 PageID.146 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    TREMAYNE CARROLL,                                   Case No.: 3:20-cv-00079-BAS-RBM
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13    vs.                                                 MOTION TO APPOINT COUNSEL
                                                          AS MOOT [ECF No. 20] AND
14    C/O TOELE, et al.,
                                                          GRANTING LEAVE TO FILE
15                                    Defendants.         THIRD AMENDED COMPLAINT
16
17
18           Pending before the Court is a Motion filed by Plaintiff Tremayne Carroll, requesting
19   “Appointment of Counsel and/or [to] Compel RJD/CDCR to Give Access to All Reports.”
20   See Pl.’s Mot., ECF No. 20 at 1. Carroll filed the motion pro se but has since retained
21   counsel, who has filed a Notice of Appearance and valid substitution on Plaintiff’s behalf.
22   (See ECF No. 23; Civ. L.R. 83.3(f)(2).) Plaintiff’s previously-filed motion is therefore
23   moot.
24           The Court further notes that Plaintiff has already amended his pleading twice: once
25   as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1) in response to this Court’s June
26   25, 2020 comprehensive initial screening Order, and again in response to its subsequent
27   Order overruling his objections. (See ECF Nos. 8, 12, 17, 18.) But because Plaintiff did
28   not yet have the benefit of counsel at the time he filed any of his pleadings, his currently
                                                      1
                                                                             3:20-cv-00079-BAS-RBM
     Case 3:20-cv-00079-BAS-RBM Document 24 Filed 12/11/20 PageID.147 Page 2 of 2



1    operative Second Amended Complaint has yet to be screened pursuant to 28 U.S.C.
2    § 1915(e)(2) and § 1915A, and no Defendant has yet been served, the Court sua sponte
3    GRANTS Plaintiff leave to file a Third Amended Complaint now that he is represented.
4    See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so
5    requires.”); AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir.
6    2006) (noting that “Rule 15(a) is very liberal.”); see also Choquette v. Hammond, Civil
7    Case No. 3:15-cv-05838-BHS-JRC, 2016 WL 11622971, at *2 (W.D. Wash. Oct. 6, 2016)
8    (deferring ruling on pending motion to dismiss and granting former pro se plaintiff the
9    “opportunity to file a[n amended] complaint with the assistance of counsel” retained after
10   defendants’ motion to dismiss was filed).
11         Conclusion and Order
12         Accordingly, Plaintiff’s Motion to Appoint Counsel (ECF No. 20) is DENIED
13   without prejudice as moot, and Plaintiff is GRANTED leave to file a Third Amended
14   Complaint on or before January 25, 2021. 1
15         IT IS SO ORDERED.
16   Dated: December 11, 2020
17
18                                                 Hon. Cynthia Bashant
                                                   United States District Judge
19
20
     1
21     Plaintiff is cautioned that should he fail to take this opportunity to amend, the Court will
     screen his Second Amended Complaint (ECF No. 18) sua sponte pursuant to 28 U.S.C.
22   § 1915(e)(2) and § 1915A, dismiss any and all insufficiently pleaded claims, and may deny
23   further leave to amend. Should Plaintiff elect to file a Third Amended Complaint, however,
     that pleading will supersede all previously-filed complaints and will become the operative
24   complaint going forward. See Civ. L.R. 15.1(a); Hal Roach Studios, Inc. v. Richard Feiner
25   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
     original.”). And while Plaintiff is now represented by counsel, he still proceeds in forma
26   pauperis pursuant to 28 U.S.C. § 1915(a). See ECF No. 8. Therefore, should counsel seek
27   the assistance of the U.S. Marshal in effecting service upon the Defendants named as
     parties in Plaintiff’s Third Amended Complaint, he must include a request for that service
28   pursuant to Fed. R. Civ. P. 4(c)(3).
                                                   2
                                                                               3:20-cv-00079-BAS-RBM
